DETAILED ACTION
The instant application having application No 17/086366 filed on 10/31/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 6 is incorporated into the independent claim 1, (ii) double patenting rejection.
Claim 8 would be allowable if (i) claim 9 or 10 or 11 or 12 or 13 or 14 is incorporated into the independent claim 8, (ii) double patenting rejection.
Claim 18 would be allowable if (i) claim 19 is incorporated into the independent claim 18, (ii) double patenting rejection.
The claims 1, 8 and 18 have the conditional limitation “when a TCI field is not present in a second DCI (Downlink Control Information) of the second PDCCH”, and “when a TCI field is not present in a first DCI”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

For claim 1, Patent Application discloses a method for a network, comprising configuring a first serving cell and a second serving cell to a UE (User Equipment), with a first PDCCH (Physical Downlink Control Channel) scheduling a first PDSCH (Physical Downlink Shared Channel) on the first serving cell and a second PDCCH scheduling a second PDSCH on the second serving cell; transmitting the second PDSCH via a first TCI (Transmission Configuration Indication) state applied for a CORESET (Control Resource Set) when a TCI field is not present in a second DCI (Downlink Control Information) of the second PDCCH; and transmitting the first PDSCH via a second TCI state when a TCI field is not present in a first DCI of the first PDCCH(See claim 1).
For claim 2, Patent Application discloses the second TCI state comprises the lowest TCI state ID (Identity) (See claim 1).
For claim 3, Patent Application discloses the CORESET configuration indicates a CORESET transmitted in the second serving cell (See claim 2).
 (See claim 3).
For claim 5, Patent Application discloses the second serving cell is a scheduling serving cell (See claim 3).
For claim 6, Patent Application discloses the second TCI state is mapped to one of codepoints in TCI field for receiving PDSCH in the first serving cell (See claim 7).
For claim 7, Patent Application discloses the second TCI state is applied for at least one of CORESETs configured for or monitored in the first serving cell (See claim 7).
For claim 8, Patent Application discloses a method for a UE (User Equipment), comprising receiving a configuration of a first serving cell and a second serving cell from a network; monitoring for a first PDCCH (Physical Download Control Channel), wherein the first PDCCH schedules a first PDSCH (Physical Downlink Shared Channel) transmitted on the first serving cell; monitoring for a second PDCCH transmitted on the second serving cell, wherein the second PDCCH schedules a second PDSCH transmitted on the second serving cell; receiving the second PDSCH via a first TCI (Transmission Configuration Indication) state applied for a CORESET (Control Resource Set) when a TCI field is not present in a second DCI of the second PDCCH; and receiving the first PDSCH via a second TCI state when a TCI field is not present in a first DCI of the first PDCCH(See claim 8).
 (See claim 10).
For claim 10, Patent Application discloses the second TCI state is mapped to one of codepoints in TCI field for receiving PDSCH in the first serving cell(See claim 12).
For claim 11, Patent Application discloses the second TCI state is applied for at least one of CORESETs configured for or monitored in the first serving cell (See claim 16).
For claim 12, Patent Application discloses the second TCI state is applied for a CORESET with the lowest CORESET ID (Identity) among at least one of CORESETs configured for or monitored in the first serving cell (See claim 12).
For claim 13, Patent Application discloses the UE receives the first PDSCH via the PDSCH antenna port quasi co-location derived from the second TCI state (See claim 13).
For claim 14, Patent Application discloses the first DCI and the second DCI do not include a TCI field (See claim 14).
For claim 15, Patent Application discloses the first DCI and the second DCI are DCI format (See claim 15).
For claim 16, Patent Application discloses the first serving cell is a scheduled serving cell(See claim 16).
 (See claim 16).
For claim 18, Patent Application discloses a network, comprising: a processor; and a memory operatively coupled to the processor, wherein the processor is configured to execute a program code to: configure a first serving cell and a second serving cell to a UE (User Equipment), with a first PDCCH (Physical Downlink Control Channel) scheduling a first PDSCH (Physical Downlink Shared Channel) on the first serving cell and a second PDCCH scheduling a second PDSCH on the second serving cell; transmit the second PDSCH via a first TCI (Transmission Configuration Indication) state applied for a CORESET (Control Resource Set) when a TCI field is not present in a second DCI (Downlink Control Information) of the second PDCCH; and transmit the first PDSCH via a second TCI state when a TCI field is not present in a first DCI of the first PDCCH(See claim 17).
For claim 19, Patent Application discloses the second TCI state comprises the lowest TCI state ID (Identity) (See claim 17).
For claim 20, Patent Application discloses the CORESET indicates a CORESET transmitted in the second serving cell (See claim 18). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-5, 7-8, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 20190150183, May 16, 2019) in view of Jeon et al. (US 20190253986, Aug. 15, 2019).

Regarding Claim 1, Aiba discloses a  method for a network, with a first PDCCH (Physical Downlink Control Channel) scheduling a first PDSCH (Physical Downlink Shared Channel) on the first serving cell and a second PDCCH scheduling a second PDSCH on the second serving cell(page 10, par(0100-0101), line 1-20, the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH ( e.g., the PDSCH), the DCI format used for activating and/or deactivating a serving cell( s) ( e.g., one or more secondary cell(s), one or more downlink secondary cells, and/or one or more secondary downlink component carriers), the DCI format used for activating and/or deactivating a bandwidth part(s) (e.g., one or more BWPs in a serving cell(s), one or more DL BWPs in a serving cell(s ))); 
transmitting the second PDSCH via a first TCI (Transmission Configuration Indication) state applied for a CORESET (Control Resource Set) when a TCI field is not present in a second DCI (Downlink Control Information) of the second PDCCH(page 122, par(0147), line 1-20, the UE does not detect (does not configure) the DCI format(s), the UE increment the second timer at each PDCCH monitoring period for the DCI format(s), for the serving cell(s));
(page 122, par(0147), line 1-20, the UE does not detect (does not configure) the DCI format(s), the UE increment the second timer at each PDCCH monitoring period for the DCI format(s), for the serving cell(s) that the UE does not detect the DCI format(s) indicating the active DL BWP(s) for the unpaired spectrum operation (e.g., for a total number of respective consecutive PDCCH monitoring periods, across all control resource sets the UE is configured for monitoring PDCCH in the active DL BWP, equal to the value(s) of the second timer), the UE switch to the default DL BWP from the activated DL BWP(switch to the second serving cell)).
Aiba discloses all aspects of the claimed invention, except configuring a first serving cell and a second serving cell to a UE (User Equipment).
Jeon is the same field of invention teaches a first serving cell and a second serving cell to a UE (User Equipment) (page 6, par (0215), line 1-10, the configured set of serving cells for the wireless device (user equipment) comprise a PCell(first serving cell) and one or more SCells(second serving cell)).
Aiba and Jeon are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to the network configures a first serving cell and a second serving cell to a UE the teaching of Aiba to include the configured set of serving cells for the wireless device of Jeon because it provides improvements such as allowing a beam failure report to be transmitted to a cell other than the cell experiencing the beam failure.
Claim 3, Aiba discloses the CORESET configuration indicates a CORESET transmitted in the second serving cell(page 10, par(0100-0101), line 1-20, the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH ( e.g., the PDSCH), the DCI format used for activating and/or deactivating a serving cell( s) ( e.g., one or more secondary cell(s), one or more downlink secondary cells, and/or one or more secondary downlink component carriers), the DCI format used for activating and/or deactivating a bandwidth part(s) (e.g., one or more BWPs in a serving cell(s), one or more DL BWPs in a serving cell(s ))).
Regarding Claim 4, Aiba discloses the first serving cell is a scheduled serving cell(page 10, par(0100-0101), line 1-20, the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH ( e.g., the PDSCH), the DCI format used for activating and/or deactivating a serving cell( s) ( e.g., one or more secondary cell(s).
Regarding Claim 5, Aiba discloses the second serving cell is a scheduling serving cell (page 10, par(0100-0101), line 1-20, the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH ( e.g., the PDSCH)).
Regarding Claim 7, Aiba discloses the second TCI state is applied for at least one of CORESETs configured for or monitored in the first serving cell(page 10, par(0100-0101), line 1-20, the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH ( e.g., the PDSCH), the DCI format used for activating and/or deactivating a serving cell( s) ( e.g., one or more secondary cell(s), one or more downlink secondary cells, and/or one or more secondary downlink component carriers), the DCI format used for activating and/or deactivating a bandwidth part(s) (e.g., one or more BWPs in a serving cell(s), one or more DL BWPs in a serving cell(s )).
Regarding Claim 8, Aiba discloses monitoring for a first PDCCH (Physical Download Control Channel), wherein the first PDCCH schedules a first PDSCH (Physical Downlink Shared Channel) transmitted on the first serving cell(page 10, par(0100-0101), line 1-20, the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH ( e.g., the PDSCH), the DCI format used for activating and/or deactivating a serving cell( s) ( e.g., one or more secondary cell(s), one or more downlink secondary cells, and/or one or more secondary downlink component carriers), the DCI format used for activating and/or deactivating a bandwidth part(s) (e.g., one or more BWPs in a serving cell(s), one or more DL BWPs in a serving cell(s ))); 
monitoring for a second PDCCH transmitted on the second serving cell, wherein the second PDCCH schedules a second PDSCH transmitted on the second serving cell (page 122, par(0147), line 1-20, the UE does not detect (does not configure) the DCI format(s), the UE increment the second timer at each PDCCH monitoring period for the DCI format(s), for the serving cell(s)); 
receiving the second PDSCH via a first TCI (Transmission Configuration Indication) state applied for a CORESET (Control Resource Set) when a TCI field is not present in a second DCI of the second PDCCH(page 122, par(0147), line 1-20, the UE does not detect (does not configure) the DCI format(s), the UE increment the second timer at each PDCCH monitoring period for the DCI format(s), for the serving cell(s)); 
and receiving the first PDSCH via a second TCI state when a TCI field is not present in a first DCI of the first PDCCH(page 122, par(0147), line 1-20, the UE does not detect (does not configure) the DCI format(s), the UE increment the second timer at each PDCCH monitoring period for the DCI format(s), for the serving cell(s) that the UE does not detect the DCI format(s) indicating the active DL BWP(s) for the unpaired spectrum operation (e.g., for a total number of respective consecutive PDCCH monitoring periods, across all control resource sets the UE is configured for monitoring PDCCH in the active DL BWP, equal to the value(s) of the second timer), the UE switch to the default DL BWP from the activated DL BWP(switch to the second serving cell)).
Aiba discloses all aspects of the claimed invention, except a UE (User Equipment), comprising receiving a configuration of a first serving cell and a second serving cell from a network.
Jeon is the same field of invention teaches a UE (User Equipment), comprising receiving a configuration of a first serving cell and a second serving cell from a network(page 6, par (0215), line 1-10, the configured set of serving cells for the wireless device (user equipment) comprise a PCell(first serving cell) and one or more SCells(second serving cell)).
Aiba and Jeon are analogous art because they are from the same field of endeavor of access to a service device.

Regarding Claim 15, Aiba discloses the first DCI and the second DCI are DCI format (page 122, par (0147), line 1-20, the UE does not detect (does not configure) the DCI format(s), the UE increment the second timer at each PDCCH monitoring period for the DCI format(s), for the serving cell(s)).
Regarding Claim 16, Aiba discloses the first serving cell is a scheduled serving cell (page 10, par(0100-0101), line 1-20, the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH ( e.g., the PDSCH), the DCI format used for activating and/or deactivating a serving cell( s) ( e.g., one or more secondary cell(s).
Regarding Claim 17, Aiba discloses the second serving cell is a scheduling serving cell (page 10, par (0100-0101), line 1-20, the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH (e.g., the PDSCH), the DCI format used for activating and/or deactivating a serving cell(s) (e.g., one or more secondary cell(s).
Regarding Claim 18, Aiba discloses a network, with a first PDCCH (Physical Downlink Control Channel) scheduling a first PDSCH (Physical Downlink Shared (page 10, par(0100-0101), line 1-20, the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH ( e.g., the PDSCH), the DCI format used for activating and/or deactivating a serving cell( s) ( e.g., one or more secondary cell(s), one or more downlink secondary cells, and/or one or more secondary downlink component carriers), the DCI format used for activating and/or deactivating a bandwidth part(s) (e.g., one or more BWPs in a serving cell(s), one or more DL BWPs in a serving cell(s ))); 
transmit the second PDSCH via a first TCI (Transmission Configuration Indication) state applied for a CORESET (Control Resource Set) when a TCI field is not present in a second DCI (Downlink Control Information) of the second PDCCH(page 122, par(0147), line 1-20, the UE does not detect (does not configure) the DCI format(s), the UE increment the second timer at each PDCCH monitoring period for the DCI format(s), for the serving cell(s)); and transmit the first PDSCH via a second TCI state when a TCI field is not present in a first DCI of the first PDCCH. (page 122, par(0147), line 1-20, the UE does not detect (does not configure) the DCI format(s), the UE increment the second timer at each PDCCH monitoring period for the DCI format(s), for the serving cell(s) that the UE does not detect the DCI format(s) indicating the active DL BWP(s) for the unpaired spectrum operation (e.g., for a total number of respective consecutive PDCCH monitoring periods, across all control resource sets the UE is configured for monitoring PDCCH in the active DL BWP, equal to the value(s) of the second timer), the UE switch to the default DL BWP from the activated DL BWP(switch to the second serving cell)).
a processor; and a memory operatively coupled to the processor, wherein the processor is configured to execute a program code to: configure a first serving cell and a second serving cell to a UE (User Equipment).
Jeon is the same field of invention teaches a processor; and a memory operatively coupled to the processor, wherein the processor is configured to execute a program code to: configure a first serving cell and a second serving cell to a UE (User Equipment) (page 6, par (0215), line 1-10, the configured set of serving cells for the wireless device (user equipment) comprise a PCell(first serving cell) and one or more SCells(second serving cell)).
Aiba and Jeon are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to the network configures a first serving cell and a second serving cell to a UE the teaching of Aiba to include the configured set of serving cells for the wireless device of Jeon because it provides improvements such as allowing a beam failure report to be transmitted to a cell other than the cell experiencing the beam failure. 
Regarding Claim 20, Aiba discloses the CORESET indicates a CORESET transmitted in the second serving cell(page 10, par(0100-0101), line 1-20, the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH ( e.g., the PDSCH), the DCI format used for activating and/or deactivating a serving cell( s) ( e.g., one or more secondary cell(s), one or more downlink secondary cells, and/or one or more secondary downlink component carriers), the DCI format used for activating and/or deactivating a bandwidth part(s) (e.g., one or more BWPs in a serving cell(s), one or more DL BWPs in a serving cell(s ))). 

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Xiong et al. (US 20200092946, Mar. 19, 2020) teaches Reg Bundling Size and DM-RS Pattern For Physical Downlink Control Channel.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464